         Case 1:15-cv-05345-AJN-KHP Document 1236 Filed 03/31/20 Page 1 of 4


1271 Avenue of the Americas |New York, NY 10020
blankrome.com

Phone:     (212) 885-5148
Fax:       (917) 591-7897
Email:     dskakel@blankrome.com

                                                                      March 31, 2020


VIA ECF

The Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court – S.D.N.Y.
500 Pearl Street, Room 750
New York, New York 10007

          Re:     City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
                  No. 15-CV-5345 (AJN)(KHP)

Dear Judge Parker:
        We represent Triadou SPV S.A. (“Triadou”) and respectfully submit this letter, as the Court
directed, to address the impact of the documents produced by Latham & Watkins LLP (the
“Latham Documents”) on defendants’ motions for sanctions related to discovery concerning Litco
LLC (“Litco”). (ECF 1223). The Latham Documents support and strengthen Triadou’s motion
for sanctions by revealing two important pieces of information of which the Court (and defendants)
were previously unaware. First, the documents show that the City of Almaty (“Almaty”) knew,
before it entered into the June 2015 Litco Agreement, that entering into such an agreement to
compensate Litco with a percentage of its recoveries was improper.1 Second, the Latham
Documents confirm the testimony of Robert Wolf (Litco’s counsel) given during the August 8,
2019 evidentiary hearing (the “August 8 Hearing”) concerning the timeline of events and substance
of discussions between Litco and Almaty in 2015, and therefore bolster his credibility. Thus, while
the Court already had sufficient evidence to grant Triadou’s sanctions request, the Latham
Documents provide even more evidence to support Triadou’s motion.
        The Contents of the Latham Documents. On March 24, 2020, counsel for Almaty/BTA
forwarded to defendants 16 documents (39 pages)—all but one of the documents produced by
Latham. The documents show that as of April 22, 2015, Almaty had agreed in principle to pay
Litco 16% of Almaty’s recoveries and a monthly retainer fee of $100,000 in exchange for
assistance with Almaty’s recovery efforts. (Ex. 1). On April 27, Almaty’s counsel (David
Schindler of Latham) and Litco’s counsel (Wolf) were already discussing an “ethics memo.”
(Ex. 2). The discussion continued into May—and added Arcanum—along with an
acknowledgement that the ownership of Litco was important to the ethical issues, (Ex. 3); and by
mid-May, counsel exchanged drafts of a non-disclosure agreement that would allow Litco to share
the identity of its members, (Ex. 4).
      On May 26, a non-disclosure agreement between Litco and Latham (the “Latham NDA”),
which Felix Sater signed as “Principal” of Litco, became effective. (Ex. 5 at LW000011, 13)).

1
  The capitalized, defined terms used herein have the same meaning as used throughout Triadou’s sanctions briefing.
(See ECF 967; ECF 968; ECF 1010).
      Case 1:15-cv-05345-AJN-KHP Document 1236 Filed 03/31/20 Page 2 of 4


March 31, 2020
Page 2

The Latham NDA confirms that Latham sought information concerning Litco’s ownership “for
diligence and evaluating professional ethical obligation compliance purposes,” and the document’s
operative terms prohibited Latham from sharing the identity of Litco’s members with anyone,
including Almaty. (Id. at LW000011). On the same day (May 26), at 7:05 PM, Schindler wrote
to Wolf, informing him that (i) despite their clients’ interest in cooperating, “the NY and California
Bars have ethical rules that prohibit any arrangements with witnesses that provide for contingent
payments,” and (ii) Latham and Almaty could not “enter into any arrangements that might be
construed as running afoul of the NY an[d] California rules. Therefore, our clients have both
agreed that they cannot proceed under the terms set forth in my email of April 22.” (Ex. 6).
        On May 28, while discussing a potential alternative arrangement, Wolf confirmed for
Schindler that Sater was Litco’s “sole member.” (Ex. 7). On May 29, Schindler requested more
information about Sater’s relationship with Bourg, a question that his “ethics folks” “repeatedly”
had put to him. (Id.).2 On May 31, in an email titled “Confidential – Cyprus,” Wolf informed
Schindler that neither Sater nor Bourg had anything to do with any issues in Cyprus, which Wolf
claimed were distinct “from the New York real estate matters that have involved Nicolas Bourg,
Chetrit, Flatotel, and Cabrini.” (Ex. 8). Wolf then noted that he had not copied Arcanum’s Peder
Garske on his email because it discussed Litco’s ownership, which information was protected by
the Latham NDA; Wolf closed by stating that he hoped his email would “facilitate[] the
consummation of the Assistance Agreement” between Almaty and Litco “as to Cyprus.” (Id.).
Schindler and Wolf then exchanged emails about whether a deal could be reached for assistance
in the U.S. if Almaty and Litco could first agree as to Cyprus. (Ex. 9).
       The Latham Documents Confirm Almaty’s Knowledge and Wolf’s Testimony. The
Latham Documents add critical evidence that provide further support for Triadou’s sanctions
motion. First, the documents show that Almaty knew, weeks before it signed the June 2015 Litco
Agreement, that agreeing to pay Litco 16% of Almaty’s recoveries was improper. Despite that
knowledge, Almaty chose to move forward with the Litco Agreement on the same payment terms.
Second, the Latham Documents confirm Wolf’s testimony of the timeline and substance of Litco’s
discussions with Latham about Sater’s ownership of Litco.
        Regarding the first point, the Latham NDA and Schindler’s May 26 email to Wolf
constitute direct evidence that Almaty knew its proposed payment terms with Litco were improper.
The Latham NDA became effective on May 26, 2015, and the document includes Sater’s signature
as “Principal” of Litco. (Ex. 5 at LW000011, 13). Schindler wrote to Wolf that same evening,
stating that “the NY and California Bars have ethical rules that prohibit any arrangements with
witnesses that provide for contingent payments,” and that, as a result, Latham and Almaty could
not “enter into any arrangements that might be construed as running afoul of the NY an[d]
California rules.” (Ex. 6). Schindler’s email closed by confirming that his and Wolf’s “clients
have both agreed that they cannot proceed under the terms set forth in my email of April 22.” (Id.
(emphasis added)). This language reflects a mutual understanding at the client level and confirms
that Almaty knew as of May 26, 2015 that it was improper to enter into an agreement to pay Litco


2
  Given the effective date of the Latham NDA and Schindler’s follow-up about the relationship between Sater and
Bourg, it appears that the May 28 email, in which Wolf describes Sater as the “sole member” of Litco, was a response
to inquiries about Bourg’s connection to Litco, (see Ex. 7)—which was reasonable to consider given Wolf’s
representation of both Litco and Bourg, (see Ex. 1).
      Case 1:15-cv-05345-AJN-KHP Document 1236 Filed 03/31/20 Page 3 of 4


March 31, 2020
Page 3

16% of Almaty’s asset recoveries, including with regard to this specific action (per the reference
to the “NY…rules”). (Id.).
        Even if the Court assumes that Schindler/Latham did not tell Almaty that Sater owned
Litco, Schindler’s May 26 email plainly evidences that Latham advised Almaty that entering into
an agreement to provide contingent payments to Litco (whomever its owner) “could be construed
as running afoul of the NY an[d] California rules.” (Id.). Despite knowing it would be improper
to do so, Almaty entered into an agreement with the very same counterparty (Litco) and the very
same payment terms (16% of asset recoveries and a $100,000 monthly retainer fee) a mere three
weeks later. (See Ex. 10). The Latham Documents are direct evidence that Almaty knew the Litco
Agreement was an improper mechanism to provide contingent payments to witnesses.3
        The Latham Documents also confirm Wolf’s testimony, thereby bolstering his credibility.
For example, the documents confirm Wolf’s testimony about (i) when discussions about the Litco
Agreement began, (compare Exs. 1-2, with (Ex. 11 at 81:3-19); (ii) the discussion of the ethical
implications of the Litco Agreement, which included Schindler, Wolf, and their firms’ respective
ethics counsel, (compare Exs. 2-3, 5, with Ex. 11 at 84:9-23, 97:20-98:10); (iii) Sater signing the
Latham NDA on Litco’s behalf and being identified as Litco’s sole member; and (iv) emails
discussing Sater’s ownership, (compare Ex. 5 at LW000011; Ex. 7; Ex. 9, with Ex. 11 at 82:8-
83:21, 98:23-99:9). Further, the last exchange between Wolf and Schindler, on May 31, 2015,
tracks Wolf’s testimony that Arcanum’s Garske stepped in shortly thereafter to finalize the Litco
Agreement due to frustrations with the delays in Latham’s negotiations. (Compare Ex. 9, with
Ex. 11 at 88:20-89:9, 106:1-19; Ex. 12 at Almaty-BTA0396508 (evidentiary hearing exhibit
DX 24, a Moses & Singer invoice reflecting June 3, 2015 Wolf meeting with Garske “in office”)).
       Beyond the above critical points, the Latham Documents underscore other issues that
support Triadou’s motion for sanctions. For example, as the Court recognized during the August
8 Hearing, (see Ex. 11 at 26:19-32:24, 37:22-38:21), the documents illustrate the difference
between the diligent approach Latham undertook to maintain compliance with ethical rules and
the approach taken by Almaty/BTA’s current counsel. And while the previously adduced evidence
and testimony shows that Arcanum knew the identity of Litco’s owner, the Latham Documents
confirm that Arcanum also knew that entering into the Litco Agreement was itself ethically
improper as a mechanism to pay witnesses, (see Ex. 3; Ex. 6; Ex. 11 at 90:1-16 (Wolf testifying
that Arcanum knew what was holding up Latham)—which bolsters the conclusion that the Litco
Agreement and Arcanum-Litco NDA were artifices designed to provide deniability to Plaintiffs.
       The Latham Documents thus (i) confirm that Almaty knew before it entered into the June
2015 Litco Agreement that the payment terms of that agreement were improper; indeed, Almaty
determined three weeks earlier that it could not proceed on those terms; (ii) confirm Wolf’s
testimony concerning the timeline and substance of negotiations between Latham and Litco is
accurate; and (iii) support the conclusion that Arcanum acted improperly and knew it was doing
so. Because Plaintiffs have abused the judicial and discovery processes, Triadou respectfully
requests that Court grant Triadou’s sanctions motion and the relief requested therein, and award
Triadou its attorneys’ fees and costs, including as to this letter. Thank you for your consideration.

3
  Put simply, even if Almaty/BTA were correct (they are not) that Latham and Arcanum never shared with their clients
that Sater owned Litco, the Latham Documents establish that Almaty knew entering into a contingent payment
agreement with Litco was improper, regardless of Litco’s owner.
    Case 1:15-cv-05345-AJN-KHP Document 1236 Filed 03/31/20 Page 4 of 4


March 31, 2020
Page 4

                                        Respectfully submitted,

                                         s/ Deborah A. Skakel
                                        Deborah A. Skakel
